DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election, without traverse, of Group I (claims 1-18) in response to the requirement dated August 18, 2021 is hereby acknowledged.  Applicant made its election in tis reply filed September 21, 2021.
In view of the Group I claims having been found allowable, the Group II claims (19 and 20) have been rejoined in the instant action and the restriction requirement has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the listing of claims dated January 7, 2021, please renumber/correct the last claim listed on page 14 as -- claim 19 -- instead of “claim 18”.
Claim 1, line 13, please replace “<=” with the phrase -- less than or equal to --.
Claim 12, line 2, replace “<75 g/L,” with the phrase -- less than 75 g/L, --.
Claim 17, line 17, replace “<=” with the phrase -- less than or equal to --.
Claim 19, line 15, replace “<=” with the phrase -- less than or equal to --.
Claim 20, line 2, replace “<1500 cp” with the phrase -- less than 1500 cp --.

Allowable Subject Matter
Claims 1-20 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a slurry composition comprising a mixture of: 40 to 60 percent by weight of a hydrocarbon solvent (such as mineral oils, kerosene, jet-fuel, white oils, diesel oils, olefins, organic esters, synthetic fluids or mixtures thereof); 40 to 60 percent by weight of water-soluble polymer (water-based polysaccharides, polyethylene oxide, acrylamide polymers, or mixtures thereof); and
1 to 3 percent by weight of a styrenic diblock copolymer (suspending agent), wherein the styrenic diblock copolymer is a hydrogenated styrene-(ethylene/propylene) block copolymer having a specified styrene equivalent peak at a molecular weight of 175-225 kg/mole and a polystyrene content of 30-50%, wherein the suspending agent maintains the water-soluble polymer in suspension in the slurry composition with less than 3 percent by weight of free hydrocarbon solvent separation after at least one day standing at 110°F, and wherein the slurry composition has a minimum mixing temperature of less than or equal to 95°F.
The closest prior art is Hostettler (USPN 5,091,448 A1 to Hostettler et al., issued February 25, 1992).
Hostettler discloses a stable liquid suspension and a method of preparing thereof, wherein the suspension contains: an oil/solvent; an oil-soluble resin, a water soluble polymer/copolymer; and hydrophobic fumed silica mixed together, wherein the oil soluble resin component can include, inter alia, styrene isoprene copolymer, styrene ethylene/propylene block copolymer, polystyrene and hydrogenated styrene-isoprene block copolymers, and wherein suitable oils/solvents are hydrocarbon oils, such as vegetable oils, crude oil, diesel, kerosene, pentane, decane, soybean oil, corn oil and iso-parrafins in an amount of 40-95% by weight of the composition (abstract; col. 1, line 51 to col. 2, line 23; col. 4, lines 45-53; Table 1).  Water-soluble polymers that can be included in the suspension composition are, for example, cellulose ethers, starches, guar gums, xanthan gum, vinyl polymers, acrylic polymers, bio-polysaccharides, polyacrylamides, wherein the polymer is in solid state and generally has a particle size with a diameter in the range of 1 to 1,000 microns and wherein the concentration of the polymer is 3-60% by weight of the composition (col. 2, line 32 to col. 3, line 49; Table 1).  
Hostettler further discloses an example wherein the suspension composition is prepared by introducing an oil solvent into a suitable mixing device and adding a suitable polymer/resin to the oil in the mixing device, wherein the oil-resin mixture is then mixed for about 30-45 minutes at a temperature range of about 60ºC to about 70ºC, and wherein a water soluble polymer in combination with 2 percent by weight of hydrophobic fumed silica are added to the mixture to provide a stable liquid suspension of a water soluble polymer (col. 4, lines 15-40; Inventive Compositions 1-6).  
However, although Hostetler discloses its suspension composition containing a styrene ethylene/propylene block copolymer and polystyrene, it does not teach or suggest the oil soluble resin as a hydrogenated styrene ethylene/propylene block copolymer having a polystyrene content of 30-50% and further possessing a styrene equivalent peak a molecular weight of 175-225 kg/mol.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particularly, examiner notes that the effective filing date of Applicant’s co-pending application cited therein (17/301,060) is March 26, 2020, which is after the present application‘s effective filing date of January 10, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

December 16, 2021